Matter of McKinley H.-W. (Daniel W.) (2022 NY Slip Op 03857)





Matter of McKinley H.-W. (Daniel W.)


2022 NY Slip Op 03857


Decided on June 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, LINDLEY, AND BANNISTER, JJ.


556 CAF 21-01180

[*1]IN THE MATTER OF MCKINLEY H.-W.  GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT;
andDANIEL W., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


CAITLIN M. CONNELLY, BUFFALO, FOR RESPONDENT-APPELLANT.
TINA M. KASPEREK, BATAVIA, FOR PETITIONER-RESPONDENT. 
MELISSA A. CAVAGNARO, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Genesee County (Thomas D. Williams, J.), entered August 4, 2021 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of McKinley H.-W. (Daniel W.) ([appeal No. 2] — AD3d — [June 10, 2022] [4th Dept 2022]).
Entered: June 10, 2022
Ann Dillon Flynn
Clerk of the Court